         Case 1:18-cv-11145-LTS-SLC Document 97 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
COTY INC., et al.,

                                Plaintiffs,

         against
                                                        CIVIL ACTION NO.: 18 Civ. 11145 (LTS) (SLC)

                                                                 TELEPHONE CONFERENCE
COSMOPOLITAN COSMETICS INC., et al.,                               SCHEDULING ORDER

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge.

         The parties’ joint Letter-Motion to file their discovery motion under seal (ECF No. 94) is

GRANTED. A Telephone Conference is scheduled for Thursday, June 11, 2020, at 10:00 am

regarding the discovery issues raised in the parties’ joint Letter-Motion (ECF No. 96) (the “Sealed

Motion”). The Parties are directed to call the Court’s conference line at 866-390-1828, access

code 3809799, at the scheduled time. The Court will rule on the parties’ Sealed Motion, therefore

the parties’ redacted joint Letter-Motion raising the same discovery issues (ECF No. 95) is

terminated as moot.

         The Clerk of Court is respectfully directed to close ECF Nos. 94 and 95.



Dated:             New York, New York
                   June 1, 2020


                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
